Case 2:19-cv-08100-CCC-JBC Document 30 Filed 05/29/20 Page 1 of 14 PagelD: 545

 

Case No.:
2:19-cv-08 100-CCC-JBC
Case 2:19-cv-08100-CCC-JBC Document 30 Filed 05/29/20 Page 2 of 14 PagelD: 546

  

WILLIAM F KAETZ
437 Abbott Road
Paramus NJ 07652
201-753-1063
Plaintiff
UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

WILLIAM F KAETZ Case No.: 2:19-cv-08100-CCC-
JBC
Plaintiff

GENERAL CORESPONDENCE
VS. , AMENDMENT TO THE COMPLAINT
The United States . Rinses Assigned to:

I hee Be!

 

Judge Claire C. Cecchi
Referred to:
Magistrate Judge James B. Clark
Cause:
42:1983 Civil Rights Act

The United States of America
Hillary Clinton *
Barack Hussein Obama
Defendants

 

 

GENERAL CORESPONDENCE REFERENCING THE AMENDED 42 U.S.C. § 1983
COMPLAINT IN ACCORDANCE WITH THE ORDER OF OCTOBER 4, 2019 AND
UPDATED AMENDMENT TO THE COMPLAINT.

 

Hello Judge Claire C. Cecchi...

PLEASE TAKE NOTICE that on November 4, 2019, plaintiff William Kaetz, pro se, filed an
Amended 42 U.S.C. § 1983 civil complaint in the United States District Court District of New
Jersey in accordance with the Order of October 4, 2019 against defendants; The United States,
This includes all members of the Executive, legislative and Judicial branches of the U.S.
government created by the U.S. Constitution in their official and personal capacity, The United
States of America, this includes the 50 states of the United States of America that includes all
members of the Executive, legislative and Judicial branches of the 50 states of the United States
of America in their official and personal capacity, Hillary Clinton, and Barack Hussein Obama.

PLEASE TAKE NOTICE THAT A BRIEF WAS FILED IN SUPPORT OF THE COMPLAINT

Page 1 of 13
Case 2:19-cv-08100-CCC-JBC Document 30 Filed 05/29/20 Page 3 of 14 PagelD: 547

PLEASE TAKE NOTICE that the court action is One Hundred and Ninety-Five Days (195
days) overdue.

PLEASE TAKE NOTICE that I William Kaetz, Plaintiff, now amend the complaint with new
evidence of Civil Rights violations, the alleged coronavirus pandemic fraud, and illegal executive

orders. The additional amendment to the complaint:

VERIFIED AMENDMENT TO PLAINTIFF’S COMPLAINT FOR VIOLATION OF
CIVIL RIGHTS

1. Defendant Phil Murphy has created an unacceptable tyranny in the state of New Jersey
in violation of the Declaration of Independence upon which this nation was constructed, in
violation of the Articles and Amendments of the Constitution of the United States, and in violation
of the Constitution of the state of New Jersey. His attempt to assert himself as tyrant has restricted
and denied the liberty of all New Jerseyans and has violated the civil rights of the plaintiff. The
Plaintiff can fairly represent the interests of the class of nonessential New Jerseyans similarly
situated.
2. Plaintiff's ability to peaceably assemble and to petition the government for redress of
grievances has been deemed nonessential, restricted, and denied, by Phil Murphy’s Executive
Orders.
3. Plaintiff is a carpenter working in New Jersey whose rights to visit and purchase needed
goods and services from nonessential businesses have been, restricted, and denied, by Phil
Murphy’s Executive Orders. The Plaintiff can fairly represent the interests of the class of
nonessential New Jerseyans similarly situated.
4, Plaintiff's ability to be a political activist whose ability to peaceably assemble and to

petition the government for redress of grievances has been deemed nonessential, restricted, and

Page 2 of 13
Case 2:19-cv-08100-CCC-JBC Document 30 Filed 05/29/20 Page 4 of 14 PagelD: 548

denied, by Phil Murphy’s Executive Orders. The Plaintiff can fairly represent the interests of the
class of nonessential New Jerseyans similarly situated.

5. Plaintiff’s ability to pursue his livelihood has been deemed nonessential, restricted, and
denied, by Phil Murphy’s Executive Orders. The Plaintiff can fairly represent the interests of the
class of nonessential New Jerseyans similarly situated.

6. Plaintiff is the owner of a corporation in New Jersey, whose ability to pursue his livelihood
has been deemed nonessential, restricted, and denied, by Phil Murphy’s Executive Orders. The
Plaintiff can fairly represent the interests of the class of nonessential New Jerseyans similarly
situated. Nonessential New Jerseans are a discrete class of people who are engaged in businesses
and occupations suffering a deprivation of liberty, unlawful discrimination and disparate treatment,
being excluded by Defendant Phil Murphy’s Executive Orders whose inalienable rights have been
deemed nonessential.

7. Phil Murphy is the Governor of the State of New Jersey, whose authority is expressly set
forth and expressly limited in the Constitution of the State of New Jersey, and an individual who
took an oath to perform the office of Governor of the state of New Jersey, swearing the following
oath: “I do solemnly swear (or affirm) that I will support the Constitution of the United States and
the Constitution and laws of the state of New Jersey, and that I will faithfully discharge the duties
of the office of (name of office) to the best of my ability.” For purposes of 42 U.S.C. § 1983, Phil
Murphy is a government official performing discretionary functions that violates clearly

established statutory or constitutional rights of which a reasonable person would have known.

Page 3 of 13
Case 2:19-cv-08100-CCC-JBC Document 30 Filed 05/29/20 Page 5 of 14 PagelD: 549

JURISDICTION AND VENUE

Plaintiff raises a federal question under 42 U.S.C. § 1983 and jurisdiction is therefore
proper pursuant to 28 U.S. Code § 1331. Defendant Phil Murphy, acting in his capacity as governor
of the state of New Jersey, has denied plaintiffs:
A. The Privilege of the Writ of Habeas Corpus which are guaranteed under Article 2, Section
9, clause 2, of the US Constitution, and in violation of the Constitution of the state of New Jersey.
B. Privileges and Immunities of Citizens in the several States which are guaranteed under
Article 4, Section 2 of the US Constitution, including the liberty to freely practice religion, to
peaceably assemble at local churches and other places of worship, to make a livelihood, to be free
of deprivation of liberty including free movement and free association, and to retain the liberty
interest protected by writs of habeas corpus.
C. A republican form of government which is guaranteed under Article 4, Section 4 of the US
Constitution by restricting and denying by the liberty interests of New Jersey citizens, including:
(i) Denying the plaintiff the right to attend open meetings of government entities making
public laws.
(ii) — Entering into treaties, alliances and confederations with other states in violation of Article
I, Section. 10 of the US Constitution.
(iii) By denying plaintiffs the right to attend political rallies, and the right to peaceably assemble
for purposes of asserting grievances against the government.
D. Rights protected under the First Amendment made applicable to the states under the
Fourteenth Amendment, including the free practice of religion (closing churches), the right to
peaceably assemble (banning non-criminal gatherings), and the right to petition the government

for a redress of grievances (banning public political rallies or gatherings).

Page 4 of 13
Case 2:19-cv-08100-CCC-JBC Document 30 Filed 05/29/20 Page 6 of 14 PagelD: 550

E. Rights protected under the Fourteenth Amendment, including:

(i) enforcing state laws which shall abridge the privileges or immunities of plaintiffs who are
citizens of the United States (suspending habeas corpus, imposing limited martial law when no
invasion or other catastrophe exists; asserting the right to use military tribunals for citizens of New
Jersey; and declaring an emergency when no emergency exists);

(ii) | Depriving New Jerseyans of fundamental liberty interests by imposing limited house arrest
on citizens without due process.

(iii) | Depriving New Jerseyans of fundamental property interests by summarily terminating the
businesses of persons deemed “nonessential” by the arbitrary and capricious whim of the governor;
and by depriving them of their liberty interest in making a living.

(iv) Depriving New Jerseyans of due process, in placing persons without illness or a finding of
illness under limited house arrest, and placing persons without illness or a finding of illness in
quarantine, summarily closing businesses deemed non-essential, and otherwise restricting liberty
protected under the US Constitution and New Jersey’s Constitution with no process of any sort —
no notice, no hearing, no trial, no opportunity to confront witnesses, no opportunity to put on a
defense, no opportunity to obtain a reasoned decision, and no opportunity to appeal.

(v) Depriving plaintiffs of equal protection of the laws by deeming certain New Jerseyans as
“essential businesses” and the plaintiff and others as “non-essential” even though they are similarly
situated.

8. Phil Murphy, governor of the state of New Jersey, proclaimed a state of emergency that
provides for “limited military law”, “a partial subordination of civil authority by the setting up of

an additional police power vested in the military force, which shall have the nght to try all persons

Page 5 of 13
Case 2:19-cv-08100-CCC-JBC Document 30 Filed 05/29/20 Page 7 of 14 PagelD: 551

apprehended by it in such area by a military tribunal,” and at “which time the writ of habeas corpus
shall be suspended in behalf of such person”.

9, Phil Murphy, governor of the state of New Jersey, proclaimed a state of emergency that
provides that the governor “[o]n behalf of this state, to enter into mutual aid arrangements with
other states and territories, and to coordinate mutual aid interlocal agreements between political
subdivisions of this state”.

10. Phil Murphy, governor of the state of New Jersey, proclaimed a state of emergency that
provides that the governor, after proclaiming a state of emergency, may issue an order prohibiting
“Tajny number of persons, as designated by the governor, from assembling or gathering on the
public streets, parks, or other open areas of this state, either public or private”.

11. Phil Murphy, governor of the state of New Jersey, proclaimed a state of emergency that
provides that the governor, after proclaiming a state of emergency, may issue an order prohibiting
“It]he sale, purchase or dispensing of other commodities or goods, as he or she reasonably believes
should be prohibited to help preserve and maintain life, health, property or the public peace”.

12. Phil Murphy, governor of the state of New Jersey, proclaimed a state of emergency that
provides that the governor, after proclaiming a state of emergency, may issue an order prohibiting
“Tsjuch other activities as he reasonably believes should be prohibited to help preserve and
maintain life, health, property or the public peace”. Neither the US Constitution, nor the
Constitution of the state of New Jersey, grant the governor the authority to so act.

13. The Plaintiff seeks to redress the deprivation, under color of any State law, statute,
ordinance, regulation, custom or usage, of any right, privilege or immunity secured by the

Constitution of the United States or by any Act of Congress providing for equal rights of citizens

Page 6 of 13
Case 2:19-cv-08100-CCC-JBC Document 30 Filed 05/29/20 Page 8 of 14 PagelID: 552

or of all persons within the jurisdiction of the United States and jurisdiction is therefore proper
pursuant to 28 U.S. Code § 1343(3).
14. _—‘ The Plaintiff seeks to recover damages or to secure equitable or other relief under any Act
of Congress providing for the protection of civil rights, including the right to vote and jurisdiction
is therefore proper pursuant to 28 U.S. Code § 1343(4).
15. The Plaintiff seeks relief for violations of state law under facts related to the claims asserted
that form part of the same case. Supplement jurisdiction is therefore proper pursuant to 28 U.S.
Code § 1367(a). Venue is proper pursuant to 28 U.S. Code § 1391(b)(2).
INJURIES
Plaintiffs damages are real and substantial. Plaintiffs assert damages in the minimum amount of
One Hundred Thousand dollars ($100,000) which include pain and suffering, loss of liberty, and
injuries to property and income in an amount to be proved at trial. Damages should come from
Phil Murphy personally, not from the taxpayers.
DISCUSSION
The response to the coronavirus is hyped. And in time, this hype will be revealed as politically
hoaxed. In fact, COVID-19 will go down as one of the political world’s biggest, most shamefully
overblown, overhyped, overly and irrationally inflated and outright deceptively flawed responses
to a health matter in American history, one that was carried largely on the lips of medical
professionals who have no business running a national economy or government. The facts are this:
COVID-19 is a real disease that sickens some, proves fatal to others, mostly the elderly —- and
does nothing to the vast majority. That’s it. That, in a nutshell, is it.

SEE ALSO: Eighty percent of the population has little or nothing to fear from COVID-19

Page 7 of 13
Case 2:19-cv-08100-CCC-JBC Document 30 Filed 05/29/20 Page 9 of 14 PagelD: 553

Or, in the words of Dan Erickson (/topics/dan-erickson/) and Artin Massih, doctors and co-owners
of Accelerated Urgent Care in Bakersfield, California: Let’s get the country reopened — and now.
“Do we need to still shelter in place?

Our answer is emphatically no.

Do we need businesses to be shut down?

Emphatically no. ... [T]he data is showing it’s time to lift,” Erickson (/topics/danerickson/) said

(https: //Awww.aier.org/article/open-up-society-now-say-dr-dan-erickson-and-dr-artinmassiht/), in

 

a recent interview.

He’s right.

They’ re right.

The data to keep America closed and Americans closed in simply doesn’t exist.

If truth be told, it’s questionable it ever did. The scientists leading the coronavirus shutdown charge
predicted in March that in America, between 100,000 and 250,000 would die. They based those
estimates on computer modeling. But at the same time they were basing those estimates on
computer modeling, they were acknowledging that | computer modeling
(https://www.nytimes.com/2020/03/3 1/world/coronaviruslive- news-updates.html ) is inaccurate
and errs on the side of hype. “I’ve never seen a model of the diseases I’ve dealt with where the

worst-case actually came out,” said (https:/Avww.cnn.com/2020/03/29/politics/coronayirus-

deaths-cases-anthony-faucicnntv/index.htm! ) Dr. Anthony Fauci, director of the National

 

Institute of Allergy and Infectious Diseases and a member of President Donald Trump’s White

House coronavirus task force, during a CNN interview in March. “They always overshoot.” Catch

Page 8 of 13
Case 2:19-cv-08100-CCC-JBC Document 30 Filed 05/29/20 Page 10 of 14 PagelD: 554

that? Fauci’s message: Computer models are flawed and inaccurate and always overestimate the
problem. But from these faulty overinflated computer figures came all the constitutionally
questionable actions by government anyway — from ordering businesses closed to quarantining-
slash-house arresting American citizens to doing some quick and pitiful and economically painful
income redistribution schemes via stimulus funds’ legislation. Since, about 56,000 have died in
America due to coronavirus — or have they? Again, the facts are flimsy. Government ordered
hospitals weeks ago to stop performing elective surgeries to make way for the projected numbers
of coronavirus patients. So they did. And in so doing, they cut off their revenue streams. So
Congress passed legislation giving hospitals billions of dollars to treat coronavirus patients.
Conflict of interest? Yikes. Yes. The coronavirus counts, already flawed from computer modeling,
were then given another flaw treatment. “[Pennsylvania] removes more than 200 deaths from
official coronavirus count as questions mount about reporting process, data accuracy,” The
Inquirer reported (https://www.inguirer.com/health/coronavirus/sp!/pennsylvania-death-count-

changes confusioncoroanvirus-20200423 htm! ).

 

Add to that the ever-changing nature of a virus that spreads by air and contact, and honestly,
suddenly, even expert Fauci’s best guess is about as good as Joe Neighbor’s best guess. So that
leaves common sense, combined with knowledge of past viruses, to guide. But the quote-unquote
medical experts refused to go there, refused to acknowledge common sense, refused to compare
with past viruses in any way that didn’t hype the coronavirus counts. This virus was different,
Americans were told. This virus was far more contagious than anything ever before seen or studied,
Americans were told. And any time the case counts dropped off and the numbers proved wrong,
well, this was due to the social distancing and quarantining and face-mask wearing that Americans

had been doing, by government’s order —- Americans were told.

Page 9 of 13
Case 2:19-cv-08100-CCC-JBC Document 30 Filed 05/29/20 Page 11 of 14 PagelD: 555

It just didn’t make sense.

It just doesn’t add up.

It just didn’t, and doesn’t, justify the utter shredding of civil rights.

And now some in the medical community, thank goodness, are _ starting
(https: //abe7news.com/shelter-in-place-coronavirus-stay-at-home-ca/6131877/ ) to point out the
glaring omissions of logic and fact that have plagued this overhyped, overreaching coronavirus
crackdown that has stretched on far, far too long. Among some of Erickson (/topics/dan-
erickson/)’s remarks: “This is immunology — microbiology 101. This is the basis of what we’ve

known for years: When you take (https://www.youtube.com/watch?v=xfLVxx_IBLU ) human

 

beings and you say, ‘Go into your house, clean all your counters, Lysol them down’ ... what does
it do to our immune system? ... Sheltering in place decreases your immune system.” And this:
“Any time you have something new in the [medical] community, it sparks fear — and I

would have done what Dr. Fauci did ... initially. ... But you know, looking at theories and models
~~ which is what these folks use —- is very different than the way the actual virus presents itself
throughout communities.”

And this: “Do you think you’re protected from COVID when you wear gloves that transfer disease
everywhere? ... We wear masks in an acute setting to protect us. [But] we’re not wearing masks.

Why is that? Because we understand microbiology. We understand immunology. And we want
strong immune systems. I don’t want to hide in my home, develop a weak immune system and
then come out and get disease.”

And this: “When I’m writing up my death report I’m being pressured to add COVID. Why is that?
Why are we being pressured to add COVID? To maybe increase the numbers, and make it look a

little bit worse than it is. We’re being pressured in-house to add COVID to the diagnostic list when

Page 10 of 13
Case 2:19-cv-08100-CCC-JBC Document 30 Filed 05/29/20 Page 12 of 14 PagelD: 556

we think it has nothing to do with the actual cause of death. The actual cause of death was not
COVID, but it’s being reported as one of the diseases processes. ... COVID didn’t kill them, 25
years of tobacco use killed.”

Does it get any clearer than that?

Seriously, America. The only reason America is still in shutdown mode is political. Either
politicians are too afraid to make any move that might come back to bite them politically or
politicians are using this coronavirus to political advantage — to, say, pass gun control laws, like
Virginia’s governor, Ralph Northam. Or to, say, float campaign hopes on the current ravaged
economy, like former Vice President Joe Biden and oh, all the Democrats facing races. But for the
rest of America — the rest of hardworking, freedom-loving America — it’s time to reel in the
radically unconstitutional.

“If you’re going to dance on someone’s constitutional rights, you better have a good reason — you
better have a really good reason, not just a theory,” Erickson (/topics/dan-erickson/) said. “The
data is showing us it’s time to lift ... so if we don’t lift, what is the reason?” That is the key
question. As time goes by, the answer will only become more and more evident. The coronavirus
may be real — but the hype is hoaxed. Now let’s just hope this is a one-time hoax that doesn’t roll
around every time flu season approaches.

* Cheryl Chumley can be reached at cchumley awashingtontimes.com

 

(mailto:echumley a@washingtontines.com ) or on Twitter, @ckchumley. Listen to her podcast

 

“Bold and Blunt” by clicking HERE (https: www.washingtontimes.com staff cheryl-k-chumley: ).

Page 11 of 13
. Case 2:19-cv-08100-CCC-JBC Document 30 Filed 05/29/20 Page 13 of 14 PagelD: 557

PRAYER FOR RELIEF
(US Constitutional Claims)
1. Plaintiff seeks declaratory judgment that Murphy’s Coronavirus Executive Orders violate
Article 2, Section 9, clause 2, of the US Constitution.
2. Plaintiff seeks declaratory judgment that Murphy’s Coronavirus Executive Orders violate
Article 4, Section 2 of the US Constitution.
3. Plaintiff seeks declaratory judgment that Murphy’s Coronavirus Executive Orders violate
under Article 4, Section 4 of the US Constitution.
4. Plaintiff seeks declaratory judgment that Murphy’s Coronavirus Executive Orders violate
the First Amendment of the US Constitution.
5. Plaintiff seeks declaratory judgment that Murphy’s Coronavirus Executive Orders violate
the First Amendment of the US Constitution.
6. Plaintiff seeks declaratory judgment that Murphy’s Coronavirus Executive Orders violate
the Fourteenth Amendment of the US Constitution.
42 U.S.C.§ 1983
1, Plaintiffs seeks an injunction to prevent defendant Phil Murphy from further actions which
deprive plaintiff from rights protected under the United States Constitution and the Constitution
of the State of New Jersey.
2. Plaintiff seeks all lawful remedies resulting from Phil Murphy’s intentional acts to violate
the civil rights of the plaintiff, including damages in an amount to be proved at trial, an award of

costs and fees, and punitive damages in an amount sufficient to deter future behavior.

Page 12 of 13
Case 2:19-cv-08100-CCC-JBC Document 30 Filed 05/29/20 Page 14 of 14 PagelD: 558

3. Plaintiff seeks all other remedies available to the plaintiff, whether in law or equity as this
court may deem appropriate, including a trial by jury for all material issues of fact which may
arise.
Respectfully submitted this 19th day of May 2020.
Verification, Certification, and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge,
information, and belief that this complaint: (1) is not being presented for an improper purpose,
such as to harass, cause unnecessary delay, or needlessly increase the cost of litigation; (2) is
supported by existing law or by a nonfrivolous argument for extending, modifying, or reversing
existing law; (3) the factual contentions have evidentiary support or, if specifically so identified,
will likely have evidentiary support after a reasonable opportunity for further investigation or
discovery; and (4) the complaint otherwise complies with the requirements of Rule 11.

I certify that the foregoing statements made by me are true. | am aware that if any of the

foregoing statements made by me are willfully false, I am subject to punishment.

L / Leo} ‘fea J ¥ /; 3/2000

fa F. Kaetz
437 Abbott Road
Paramus NJ 07653
201 753 1063

 

Page 13 of 13
